DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 20, drawn to a surgical access assembly, classified in A61B 17/3423.
II. Claims 13-19, drawn to a method of inflating and deflating a balloon anchor of a surgical access assembly, classified in A61B 2017/3486.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product; for example, the pump may be used to withdraw air from the balloon anchor, or the assembly may be used as a surgical portal without inflation and use of the balloon anchor when not required for temporary fixation in an appropriately sized orifice.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Dana Brussel on 27 April 2022, a provisional election was made without traverse to prosecute the invention of a surgical access assembly, Group I, claims 1-12 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Claims 1-12 and 20 are given a priority date of 05 March 2020. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As to claim 5, the limitation that “transitioning the pump from the first state to the second state transitions the second check valve to the open state and supplies air to the balloon anchor” is not described in the specification as originally filed. The first check valve 160 is recited in claim 1 and described in the specification as controlling flow of air into the balloon anchor, while the second check valve 230 (which term itself lacks proper antecedence in claim 5) is described in the specification as controlling the flow of air into the pump. The open state of the second check valve, shown in FIG. 9, supplies air to the pump, and not to the balloon anchor as claimed in claim 5, since the first check valve 160 is closed when the second check valve is open so that air would not flow to the balloon anchor. There is no disclosed state of the pump in which the second check valve is in the open state (as required by claim 5) and the first check valve is also in the open state (in order to supply air to the balloon anchor), due to the directionality of the one-way valves. 
Further, the limitations of claim 6 contradict claim 5. In claim 6, if transitioning the pump from the second state (e.g. FIG. 8) to the first state (e.g. FIG. 9) transitions the first check valve to the closed state, then when the pump is in the second state, the first check valve would be in the open state. In claim 5, if transitioning the pump from the first state to the second state transitions the second check valve to the open state, then when the pump is in the second state, the second check valve would be in the open state. Therefore, when the pump is in the second state, the first and second check valves would both be in the open states. As supra, there is no disclosed state of the pump in which both check valves are in the open state, due to the directionality of the one-way valves. In view of the above, the limitation of claim 5 will be interpreted as “transitioning the pump from the first state to the second state transitions the first check valve to an open state and supplies air to the balloon anchor.” 
Further, the limitations of claim 8 contradict claim 5. Claim 5 requires the second check valve to transition to the open state when the pump transitions to the second state, while claim 8 requires the second check valve to transition to the open state when the pump transitions to the first state, i.e. the second check valve transitions to the open state when the pump transitions to both the first and second states, which is not disclosed in the specification. Further contradictory is that claim 5 correlates the opening of the second check valve to supplying air to the balloon anchor, while claim 8 correlates the opening of the second check valve to transferring air into the pump. There is no valve disclosed that both supplies air to the balloon anchor and transfers air into the pump when open. In view of the above, the limitation of claim 5 will be interpreted as “transitioning the pump from the first state to the second state transitions the first check valve to an open state and supplies air to the balloon anchor.” 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both a first check valve configured to control flow of air into the balloon anchor and coupled to a manually actuatable pump (claim 1), and a second check valve that is transitioned to an open state by transitioning of the pump to supply air to the balloon anchor (claim 5); and a second check valve in an open state when the pump is in the second state (claim 5), and the first check valve in the open state when the pump is in the second state (claim 6); and a second check valve in an open state when the pump is in the second state (claim 5), and the second check valve in the open state when the pump is in the first state (claim 8), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See Objections to the Specification above for further description of the contradictory nature of the limitations and a suggested amendment. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-8 and 20 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 3 / ll. 2: “between [[the]] respective open and closed states” 
Claim 4 / ll. 1: “wherein [[the]] actuation” 
Claim 5 / ll. 2: “transitions the first check valve to [[the]] an open state” (see Objections to the Specification above for further description) 
Claim 6 / ll. 2: “the first check valve to [[the]] a closed state” 
Claim 7 / ll. 1: “[[the]] a closed state” 
Claim 8 / ll. 2: “[[the]] an open state”
Claim 11 / ll. 2: “expanded 
Claim 20 / ll. 4: “the cannula housing coupled” 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the limitation “wherein transitioning the pump from the second state to the first state transitions the first check valve to the closed state” renders the claim indefinite, because this indicates that the first check valve is transitioned to a closed state from an open state when the pump is in the second state, and it is unclear how the pump can supply air to the balloon anchor when transitioned to the second state (claim 5) with both the second check valve in an open state (claim 5) and the first check valve in an open state (claim 6), i.e. how a pump can performing pumping out of one valve while two valves are open. For examination purposes, claim 5 will be interpreted as “transitioning the pump from the first state to the second state transitions the first check valve to an open state and supplies air to the balloon anchor.” 
As to claim 8, the limitation “wherein transitioning the pump to the first state transitions the second check valve to the open state, thereby transferring air into the pump” renders the claim indefinite, because claim 5 previously recites that transitioning the pump to the second state transitions the second check valve to the open state, and it is unclear how the second check valve can be transitioned to the open state when the pump is transitioned to both the first state, to transfer air into the pump (claim 8), and to the second state, to supply air to the balloon anchor (claim 5), when check valves are commonly understood to be one-way valves and thus one valve would not both transfer air into the pump (ingress) and supply air to the balloon anchor (egress). For examination purposes, claim 5 will be interpreted as “transitioning the pump from the first state to the second state transitions the first check valve to an open state and supplies air to the balloon anchor.” 
Claim 7 is rejected under 35 U.S.C. 112(b) by virtue of a rejected base claim. 













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,382,707 to Albrecht et al. (hereinafter, “Albrecht”). 
As to claim 1, Albrecht discloses a surgical access assembly, shown in FIGs. 13-19, comprising an elongated cannula member (250) having proximal and distal end portions, shown in FIG. 14; a cannula housing (220) coupled to the proximal end portion of the elongated cannula member (col. 7 / ll. 56-58, col. 11 / ll. 43-49), shown in FIG. 13; a balloon anchor (400) coupled to the distal end portion of the elongated cannula member, shown in FIGs. 17 and 19; and a collar (300 including tube protrusion or port including 380 extending outward from the longitudinal axis and from a rest of the collar 300, shown in FIGs. 15 and 18, surrounding and including check valve 382; where the commonly understood definition of a collar is a ring or round flange to hold something in place, the collar 300 is a ring that holds the elongated cannula member) disposed along the elongated cannula member and in fluid communication with the balloon anchor (via chamber 408 and channels 268; col. 10 / ll. 16-32, col. 11 / ll. 34-42), the collar including a first check valve (382) configured to control flow of air into the balloon anchor (col. 11 / ll. 38-39, col. 20 / ll. 4-6); and a manually actuatable pump (540; piston in syringe 540 is manually actuated to pump fluid) coupled to the first check valve (col. 20 / ll. 4-6, 23-26), shown in FIG. 17. 
As to claim 4, Albrecht discloses wherein the actuation of the pump transitions the pump between first and second states (e.g. first state when pump piston is withdrawn, second state when pump piston is actuated or advanced to inject fluid). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2, 3, 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of U.S. Patent No. 0,451,179 to Ware. 
Albrecht discloses the claimed invention except for, as to claim 2, wherein the pump further includes a second check valve configured to transition between open and closed states to control the flow of air into the pump; as to claim 3, wherein one of the first or second check valves is configured to transition between the open and closed states in response to actuation of the pump; as to claim 5, wherein transitioning the pump from the first state to the second state transitions the second check valve to the open state and supplies air to the balloon anchor; as to claim 6, wherein transitioning the pump from the second state to the first state transitions the first check valve to the closed state; as to claim 7, wherein the closed state of the second check valve maintains air pressure in the balloon anchor; as to claim 8, wherein transitioning the pump to the first state transitions the second check valve to the open state, thereby transferring air into the pump. 
As to claim 1, Ware teaches a balloon (B) and a manually actuatable pump (A; actuated by manual compressing and expanding) coupled to a first check valve (b including d) that is configured to control flow of air into the balloon (page 1 / ll. 13-20, 24-30, 38-40, 43-72; in the embodiment shown in FIG. 2, the valves are reversed to the majority of the description on p. 1 / ll. 43-70, 97-103, i.e. the first check valve b is an egress valve when the pump A is being compressed and prevents ingress at check valve b when the pump A being expanded, therefore controlling flow of air into the balloon), in the same field of endeavor of balloons inflatable with manually actuatable pumps, shown in FIG. 2. 
As to claim 2, Ware teaches wherein the pump further includes a second check valve (a) configured to transition between open (when the pump A is expanding) and closed (when the pump A is compressing) states to control the flow of air into the pump (as supra, the valves are reversed to the majority of the description, p. 1 / ll. 43-70; in the embodiment of FIG. 2, when the pump A is being compressed, the first valve b is an egress valve and the second valve a is closed, and when the pump A is being expanded, the first valve b is closed and the second valve a is an ingress valve). 
As to claim 3, Ware teaches wherein one of the first or second check valves is configured to transition between the open and closed states in response to actuation of the pump (both the first and second check valves are configured to transition between the open and closed states in response to actuation of the pump, p. 1 / ll. 43-70, as described supra). 
As to claim 4, Ware teaches wherein the actuation of the pump (manual compressing and expanding) transitions the pump between first (expanding/expanded) and second (compressing/compressed) states. 
As to claim 5, Ware teaches wherein transitioning (compressing) the pump from the first state (expanding/expanded) to the second state (compressing/compressed) transitions the first check valve (see Objections to the Specification, above, for claim interpretation) to the open state and supplies air to the balloon (when the pump A is being compressed, the first valve b is an egress valve to supply air to the balloon) (to meet the claim as written, the first state would be the compressing/compressed state and the second state would be the expanding/expanded state, such that expanding or transitioning the pump from first to second states would transition the second check valve a to the open state as an ingress valve; this air would eventually be supplied to the balloon). 
As to claim 6, Ware teaches wherein transitioning (expanding) the pump from the second state (compressing/compressed) to the first state (expanding/expanded) transitions the first check valve to the closed state (when the pump A is being expanded, the first valve b is closed). 
As to claim 7, Ware teaches wherein the closed state of the second check valve maintains air pressure in the balloon (when both the first and second check valves are closed, and the pump is not being actuated, the air pressure in the balloon is maintained because there are no open valves from which the air pressure can escape). 
As to claim 8, Ware teaches wherein transitioning the pump to the first state (expanding/expanded) transitions the second check valve to the open state (when the pump A is being expanded, the first valve b is closed and the second valve a is an open ingress valve), thereby transferring air into the pump (to fill the pump and return it to its original not compressed shape). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Albrecht’s assembly with a pump for inflating the balloon anchor, the pump comprising a manually actuatable pump as taught by Ware, which includes a first check valve to allow one-way egress out of the pump and into the balloon anchor to prevent air from the balloon anchor from escaping the balloon anchor and entering the pump, and a second check valve to allow one-way ingress into the pump to refill the pump with air after a compression step to return the pump to its original not compressed shape, so that the pump can be actuated multiple times to gradually expand the balloon anchor without pulling air back out of the balloon anchor during a subsequent pump refilling step so that the balloon anchor air pressure is maintained and can be increased with each actuation. Expanding the balloon anchor in multiple steps with multiple pump actuations allows for gradual expansion that reduces strain on the balloon anchor and accommodates various balloon anchor sizes and incremental changes. The pump as taught by Ware would be inserted at its end comprising the first check valve into Albrecht’s port (Albrecht, 380) to replace the syringe (Albrecht, 540) for the balloon anchor expanding step. The male shape of the end of Ware’s pump comprising the first check valve (Ware, b) can be directly inserted into a female shaped port as disclosed by Albrecht, and can extend into the port to open the valve by pushing the plunger. Albrecht’s collar would include the first check valve because the first valve part of the pump is received in and surrounded by Albrecht’s port, and the collar would include the pump which is coupled to the first check valve. The pump as taught by Ware would correspondingly depress Albrecht’s plunger (Albrecht, 384) to open the valve (Albrecht, 382) within the port, while the first check valve in the pump allows egress of air from the pump into the balloon anchor through Albrecht’s open valve but prevents air from leaving the balloon anchor through Albrecht’s open valve into the pump. The use of a pump as taught by Ware thus allows only one-way air movement during balloon anchor expansion so that the balloon anchor air pressure is maintained. Since the pump as taught by Ware does not allow air to leave the balloon anchor through Albrecht’s open valve into the pump due to the construction of the check valves on the pump, the syringe as disclosed by Albrecht may still be used during the balloon anchor deflating step, with the pump as taught by Ware removed from Albrecht’s port and replaced with the syringe. 

As to claim 20, Albrecht discloses a surgical access assembly, shown in FIGs. 13-19, comprising a balloon trocar including an elongated cannula member (250) having proximal and distal end portions, shown in FIG. 14; a cannula housing (220) having an outer sleeve (outer circumference of 220 that receives instruments), the cannula coupled to the proximal end portion of the elongated cannula member (col. 7 / ll. 56-58, col. 11 / ll. 43-49), shown in FIG. 13; a balloon anchor (400) coupled to the distal end portion of the elongated cannula member, shown in FIGs. 17 and 19; and a collar (300 including tube protrusion or port including 380 extending outward from the longitudinal axis and from a rest of the collar 300, shown in FIGs. 15 and 18, surrounding and including check valve 382; where the commonly understood definition of a collar is a ring or round flange to hold something in place, the collar 300 is a ring that holds the elongated cannula member) disposed along the elongated cannula member and in fluid communication with the balloon anchor (via chamber 408 and channels 268; col. 10 / ll. 16-32, col. 11 / ll. 34-42), the collar including a port (tube protrusion or port including 380) extending outward from the elongated cannula member, shown in FIG. 18; a manually actuatable pump (540; piston in syringe 540 is manually actuated to pump fluid) (col. 20 / ll. 4-6, 23-26), shown in FIG. 17; and a release valve (382) coupled to the port and configured to control flow of air out of the balloon anchor (col. 20 / ll. 20-26). 
Albrecht is silent as to the port configured to receive a first check valve configured to control flow of air into the balloon anchor; and a manually actuatable pump coupled to the first check valve. 
As to claim 20, Ware teaches a balloon (B) and a manually actuatable pump (A; actuated by manual compressing and expanding) coupled to a first check valve (b including d) that is configured to control flow of air into the balloon (page 1 / ll. 13-20, 24-30, 38-40, 43-72; in the embodiment shown in FIG. 2, the valves are reversed to the majority of the description on p. 1 / ll. 43-70, 97-103, i.e. the first check valve b is an egress valve when the pump A is being compressed and prevents ingress at check valve b when the pump A being expanded, therefore controlling flow of air into the balloon), shown in FIG. 2. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Albrecht’s assembly with a pump for inflating the balloon anchor, the pump comprising a manually actuatable pump as taught by Ware, which includes a first check valve to allow one-way egress out of the pump and into the balloon anchor to prevent air from the balloon anchor from escaping the balloon anchor and entering the pump, and a second check valve (Ware, a) to allow one-way ingress into the pump to refill the pump with air after a compression step to return the pump to its original not compressed shape, so that the pump can be actuated multiple times to gradually expand the balloon anchor without pulling air back out of the balloon anchor during a subsequent pump refilling step so that the balloon anchor air pressure is maintained and can be increased with each actuation. Expanding the balloon anchor in multiple steps with multiple pump actuations allows for gradual expansion that reduces strain on the balloon anchor and accommodates various balloon anchor sizes and incremental changes. The pump as taught by Ware would be inserted at its end comprising the first check valve into Albrecht’s port (Albrecht, 380) to replace the syringe (Albrecht, 540) for the balloon anchor expanding step. The male shape of the end of Ware’s pump comprising the first check valve (Ware, b) can be directly inserted into a female shaped port as disclosed by Albrecht, and can extend into the port to open the valve by pushing the plunger. Albrecht’s collar would include the first check valve because the first valve part of the pump is received in and surrounded by Albrecht’s port, and the collar would include the pump which is coupled to the first check valve. The pump as taught by Ware would correspondingly depress Albrecht’s plunger (Albrecht, 384) to open the valve (Albrecht, 382) within the port, while the first check valve in the pump allows egress of air from the pump into the balloon anchor through Albrecht’s open valve but prevents air from leaving the balloon anchor through Albrecht’s open valve into the pump. The use of a pump as taught by Ware thus allows only one-way air movement during balloon anchor expansion so that the balloon anchor air pressure is maintained. Since the pump as taught by Ware does not allow air to leave the balloon anchor through Albrecht’s open valve into the pump due to the construction of the check valves on the pump, the syringe as disclosed by Albrecht may still be used during the balloon anchor deflating step with the release valve disclosed by Albrecht (Albrecht, 382) that is in the port, with the pump as taught by Ware removed from Albrecht’s port and replaced with the syringe to interact with the release valve in the port to control flow of air out of the balloon anchor. 


Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a surgical access assembly comprising a balloon anchor coupled to an elongated cannula member and a collar in fluid communication with the balloon anchor and including a first check valve configured to control flow of air into the balloon anchor, a release check valve configured to control flow of air out of the balloon anchor, and a piston in communication with the release check valve including a longitudinal tube therethrough, as recited in claim 9. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 4,102,342 to Akiyama et al. discloses a manually actuatable pump 17 with a first check valve 21 configured to control flow of air into a balloon 12 and a second check valve 19 configured to control flow of air into the pump (col. 4 / ll. 5-25), shown in FIG. 4. 
U.S. Patent No. US 7,744,617 to Lunsford et al. discloses a manually actuatable pump 500 that inflates a balloon anchor 512 (col. 27 / ll. 19-30), shown in FIG. 10. 
U.S. Patent No. US 7,998,113 to Swisher discloses a manually actuatable pump 26 that inflates a balloon anchor 28 (col. 3 / ll. 24-40), shown in FIG. 2. 
U.S. Patent No. US 8,066,673 to Hart et al. discloses a manually actuatable pump 400 that inflates a balloon anchor 280 (col. 6 / ll. 58 – col. 7 / ll. 2), shown in FIG. 16. 
U.S. Patent Application Publication No. US 2006/0079922 to Creston discloses a manually actuatable pump 80 that inflates a balloon anchor 26 (¶31), shown in FIG. 14. 
U.S. Patent Application Publication No. US 2007/0197969 to Hillborg et al. discloses a manually actuatable pump 30 with an inlet check valve 32 and release check valve 55 (abstract), shown in FIG. 1. 
U.S. Patent Application Publication No. US 2008/0200871 to Slater et al. discloses a release check valve 3 (¶40), shown in FIGs. 1A-1C. 
U.S. Patent Application Publication No. US 2020/0022726 to Mikol et al. discloses a release check valve 169 for deflating a balloon 158 (¶232-234), shown in FIGs. 13C-13D. 
U.S. Patent Application Publication No. US 2020/0107859 to Zhu discloses a cannula with one-way valve 140 (¶73), shown in FIG. 17. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775